Tilson, Judge:
The three appeals listed above have been submitted for decision' upon a stipulation to the effect that the issue herein and the issue in United States v. Kohlberg, C. A. D. 88, is the same; that the market value or price at or about the dates of exportation of the-*437instant merchandise, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China,, for export to the United States, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses; specified in section 4Ó2 (d) of the act of 1930, is the value found by the-appraiser, less any amount added under duress, and that there was. not a higher foreign value.
On the agreed facts, I find and hold the proper dutiable export, value of the merchandise .covered by said appeals to be the value found by the appraiser, less any amounts added under duress. ' Judgment will be rendered accordingly.